Citation Nr: 0627545	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-35 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for progressive 
supranuclear palsy (PSP).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  

In the September 2003 rating decision, the RO denied service 
connection for PSP and bilateral hearing loss.  The veteran 
submitted a notice of disagreement in December 2003 with 
respect to both issues.  During the pendency of the appeal, 
the RO, in a rating decision dated in September 2004, granted 
service connection for bilateral hearing loss and assigned 
the highest schedular rating for that disability.  That issue 
is no longer before the Board.   

In a rating decision dated in October 2004, the RO found the 
veteran incompetent to handle disbursement of funds.  In a 
letter dated in October 2004, the veteran appointed his wife, 
E.H., as his fiduciary.  For the purpose of this appeal, the 
term "veteran" includes his fiduciary.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence of record does not show a 
relationship between the veteran's PSP and an incident in 
service.


CONCLUSION OF LAW

PSP was not incurred or aggravated during active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R §§ 3.159, 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
correspondence dated in August 2002, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  A complying notice, however, need 
not necessarily use the exact language of the regulation so 
long as that notice properly conveys to a claimant the 
essence of the regulation.  In the August 2002 
correspondence, the RO also requested from the veteran names 
and addresses of persons, agencies, or companies possessing 
records that would help decide his claim, and the approximate 
time frame covered by the records.  Alternatively, the RO 
requested that the veteran send the evidence itself.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case that the omission of the request 
for "any evidence in the claimant's possession that pertains 
to the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision despite this 
omission.  38 C.F.R. § 3.159(b)(1) (2005).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Board notes that the VCAA notice failed to address the 
elements of the degree of disability or the effective date of 
disability.  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the September 
2003 rating decision and September 2004 Statement of the Case 
(SOC).  Together, these documents provided the veteran with 
notice as to the evidence needed to substantiate his claim 
and the reasons for the denial.  The SOC provided the veteran 
with notice of all of the laws and regulations pertinent to 
his claim, including the law and implementing regulations of 
the VCAA.  Finally, the Board notes that the VCAA notice, 
which was dated in August 2002, was timely as it was issued 
before the rating decision that is the subject of this 
appeal.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and all 
private medical records that the veteran requested.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.

Evidence

Service medical records showed no complaints, treatment, or 
symptoms of any neurological disease. 

Personnel records showed that the veteran earned the Asiatic-
Pacific Campaign Medal and Philippine Liberation Ribbon.  
Personnel records also showed that the veteran served on the 
USS Calvert from August 1943 to January 1944.  While attached 
to the USS Calvert, the veteran participated in the Galvanic 
Operation, an assault upon the Island of Makin in the Gilbert 
Group (now Karibiti), in November 1943.  In January 1944, the 
USS Calvert landed in San Diego, California.  Personnel 
records also showed that the veteran participated in the 
invasion of Okinawa from April 1945 to June 1945.      

The veteran submitted literature relating to PSP from a 
variety of sources.  Collectively, the literature noted that 
while the cause of PSP was unknown, several theories existed.  
One possible theory advanced by one of the articles is that 
an unconventional virus-like agent infects the body and takes 
years or decades to start producing visible effects.  Another 
theory is that random genetic mutations occur.  A third is 
that exposure to an unknown chemical in food, air, or water 
causes PSP.  The third theory stems from incidence of a 
certain neurological disease sharing characteristics with 
PSP, Alzheimer's disease, Parkinson's disease, and 
amyotrophic lateral sclerosis (ALS) occurring only in Guam 
and a few surrounding islands.  The literature included 
information about a physician who studied the neurological 
disease found in Guam, sometimes called "Guam disease," in 
order to better understand PSP and other neurological 
diseases.     

In a progress note, dated in July 2000, Dr. P.O., the 
veteran's primary care physician, noted Parkinson's symptoms.  
In an office note, dated in September 2000, Dr. P.O. noted a 
diagnosis of Parkinson's disease.    

In a letter from Dr. D.P., a neurologist, dated in May 2002, 
Dr. D.P. stated that she had diagnosed the veteran with PSP.  
In a letter from Dr. D.P., dated in November 2003, Dr. D.P. 
indicated that the veteran had been under her care since May 
2002.  Also in that letter, Dr. D.P. stated that the veteran 
served in Guam, where the virus is more prevalent than in 
most places in the world.  Dr. D.P. stated that since this 
was a slow virus, there was a likelihood that the veteran may 
have contracted PSP while he served in Guam.   

In a neurology consult from the VA Medical Center (VAMC) in 
Lexington, Kentucky, dated in May 2003, Dr. A.E. recorded the 
findings obtained by physical examination.  Dr. A.E. 
concurred with the PSP diagnosis and recommended treatment 
options.   

In a statement submitted by the veteran, dated in February 
2004, the veteran stated that at no time in his life other 
than while in service had he been to Guam.  In the statement, 
the veteran referred to the PSP literature submitted earlier 
to support his contention that the disease may not manifest 
itself for many years and that the absence of complaints 
while in service should not rule out an incident in service 
as a cause.  The veteran also referred to an email from a 
physician who had conducted research of PSP who stated that 
PSP may take many decades to develop after an environmental 
event.  

In a VA examination report, dated in May 2004, Dr. E.K. noted 
the following as reported by the veteran.  The veteran was 
unable to say whether he was actually in Guam during his 
tour.  The veteran recalled eating mostly military rations 
while in that area, but the veteran's wife recalled the 
veteran telling her that one time he ate fruit from a fruit 
truck.  The veteran first noticed symptoms associated with 
the disease between 1994 and 1999.  Since then, the veteran 
has experienced difficulty walking, diminished memory, 
diminished hearing, mood changes, dysphagia, weight loss, and 
numbness in his feet.   

Dr. E.K. conducted a physical examination and recorded the 
observations in the report.  In the report, Dr. E.K. 
concurred with the PSP diagnosis.  Regarding the etiology of 
the veteran's PSP, Dr. E.K. stated that relating the disease 
to service was difficult for several reasons.  First, it was 
unclear whether the veteran was actually on the island of 
Guam at any time.  Second, if the veteran was in Guam, it is 
unclear whether he ate any local foods.  Third, if he was in 
Guam, it is unclear on which part of the island he was.

According to the report, Dr. E.K. reviewed the materials 
provided by the veteran regarding the incidence of 
neurodegenerative diseases, such as PSP, to people of Guam.  
Dr. E.K. commented that much of the material submitted 
concerned a disease sharing characteristics of amyotrophic 
lateral sclerosis (ALS) and Parkinson's disease ("ALS/PD 
Guam").  Dr. E.K. stated that this disease was seen only in 
the native Chamorro people of Guam and only in a restricted 
portion of the island.  Furthermore, Dr. E.K. stated, the 
incidence of ALS/PD Guam has decreased substantially in the 
past decade and that this decrease has been attributed to the 
native people no longer eating native foods.  Dr. E.K. then 
stated that the etiology of PSP is yet unknown and that the 
materials submitted by the veteran offer the usual 
speculations for neurodegenerative diseases of all types.  
These speculations, Dr. E.K. noted, were not from data.  
Based on these reasons, Dr. E.K. concluded that the veteran's 
late onset of PSP was unlikely to be due to service in Guam.      

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

It is clear from the medical evidence that the veteran 
suffers from PSP, a serious neurodegenerative disease.  This 
competent medical evidence, however, fails to show a 
relationship between the veteran's post-service development 
of PSP and his active service.  

The record consists of a substantial amount of medical 
evidence regarding the treatment of the veteran's PSP.  The 
portions of this evidence addressing the etiology of the PSP 
are the letters from Dr. D.P. and the VA examination report.  
The Board does not find Dr. D.P.'s letters to be conclusive 
on the issue because it is based on the premise that the 
veteran actually served in Guam.  The Board has reviewed the 
veteran's personnel records, but is unable to conclude that 
the veteran actually served in Guam.  An opinion based on 
this assumption is too speculative to be conclusive.

The Board finds the opinion of the VA examiner as reflected 
in the VA examination report to be highly probative.  In the 
report, the examiner thoroughly discussed the veteran's 
condition and possible etiologies, including those proffered 
by the veteran.  It is apparent from the report that the 
doctor was familiar with the popular theories of causation 
contained in the literature as well as the veteran's medical 
history and present condition.    

The Board concludes that while the theories offered by the 
veteran supporting his contention that the disease did not 
manifest itself until approximately 50 years after an 
incident of exposure may come from credible sources, they 
have not been proven and thus are insufficient for 
establishing a causal relationship.  Additionally, the 
literature, while addressing etiologies of neurological 
diseases, including PSP, only refer to PSP generally and do 
not address the veteran's particular case.  

While the Board does not doubt the sincerity of the veteran's 
belief that his PSP was caused by his service in the Pacific, 
as a layperson, however, he is not competent to render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 








ORDER

Entitlement to service connection for progressive 
supranuclear palsy (PSP) is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


